Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 22, 2021 has being considered by the examiner in its entirety in view of Applicant’s remarks on July 25, 2022.
Response to Amendment
	Claims 1-2, 4-5, and 8-16 are pending. Claims 1, 8-9, and 16 have been amended. Claims 6-7 were canceled previously and claim 3 is canceled with the Examiner’s Amendment below. The double patenting rejection is withdrawn in view of the Terminal Disclaimer filed on July 25, 2022. The other rejections have all been withdrawn in view of the amendment for the reasons indicated below.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jisun Choi on August 4, 2022.

The application has been amended as follows: 

3. (Canceled)
16. (Currently Amended) The apparatus of claim 14, wherein when the brake assembly is deactivated, a plurality of biasing members each between one of the respective slider guides and the second plate creates an upward force against the slider guides, and the plurality of biasing members between the first translation assembly and the second translation assembly create an upward force against the movable angular positioning member second translation assembly to facilitate movement between the first translation assembly and the second translation assembly, and between the second translation assembly and the base plate of the third translation assembly.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites an “apparatus for aligning an outlet of an injection unit with an inlet of a mold mounted between platens of a molding machine, the apparatus comprising: a positioning assembly interconnecting the injection unit to the molding machine, the positioning assembly including a first translation assembly configured to engender a first movement of the injection unit outlet along a translation plane, the first translation assembly including a first plate and a projection that extends upward from the first plate, and a second translation assembly configured to engender a second movement of the injection unit outlet along the translation plane, the second translation assembly including a second plate having a central opening configured to receive the projection such that the second translation assembly is rotatable around the projection; a brake assembly extending between the first translation assembly and the second translation assembly, the brake assembly configured to selectively create a compressive force between the first and second translation assemblies to maintain the position of the injection unit outlet; and a plurality of biasing members configured to provide an upward force against the second plate from the first plate.”
	Hehl (US 5,388,983), Schad (US 2011/0151048), and Kestle (WO 2014/059528), neither alone nor in combination with the available prior art teaches a plurality of biasing members configured to provide an upward force against the second plate from the first plate. Accordingly, claim 1 and claims 2, 4-5, and 8-16 depending from claim 1 are allowable.
The pertinent prior arts, when taken alone or in combination cannot be reasonably construed as teaching or suggesting all of the elements and features of the claimed invention as arranged, disposed or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131. The examiner can normally be reached 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS J CHIDIAC/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726